

116 S1546 IS: Enhancing the Strength and Capacity of America's Primary Evacuation routes Act
U.S. Senate
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1546IN THE SENATE OF THE UNITED STATESMay 20, 2019Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Secretary of Transportation to establish a grant program for projects to strengthen
			 and protect vulnerable infrastructure used during mass evacuations, and
 for other purposes. 1.Short titleThis Act may be cited as the Enhancing the Strength and Capacity of America's Primary Evacuation routes Act or the ESCAPE Act.2.Evacuation route program(a)DefinitionsIn this section:(1)Evacuation routeThe term evacuation route means a route that—(A)is owned, operated, or maintained by a Federal, State, Tribal, or local government or a private entity;(B)is used—(i)to transport the public away from an emergency event (as defined in section 667.3 of title 23, Code of Federal Regulations (or successor regulations)) that is anticipated, reasonably likely, ongoing, or past; or(ii)to transport emergency responders and recovery resources;(C)is designated by the State in which the route is located (or in the case of a federally owned route, the head of the Federal agency with jurisdiction over the route) for the purposes described in subparagraph (B); and(D)meets the criteria for a mass evacuation route pursuant to subsection (b)(1).(2)ProgramThe term program means the competitive grant program established under subsection (c)(1).(3)Resilience projectThe term resilience project means a project—(A)with the ability to anticipate, prepare for, and adapt to changing conditions and withstand, respond to, and recover rapidly from disruptions; and(B)designed and built to address current and future vulnerabilities to an evacuation route due to—(i)future occurrence or recurrence of emergency events (as defined in section 667.3 of title 23, Code of Federal Regulations (or successor regulations)) that are likely to occur in the geographic area in which the evacuation route is located; or(ii)projected changes in development patterns, demographics, or extreme events based on the best available evidence and analysis.(4)SecretaryThe term Secretary means the Secretary of Transportation.(b)Establishment of mass evacuation route criteria(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Administrator of the Federal Emergency Management Agency, State departments of transportation, metropolitan planning organizations, and other stakeholders, shall establish criteria for eligible entities described in subsection (f) to identify mass evacuation routes.(2)RequirementsIn carrying out paragraph (1), the Secretary shall—(A)provide a period of not less than 90 days for State departments of transportation, metropolitan planning organizations, other stakeholders, and the public to comment on the criteria proposed by the Secretary under that paragraph; and(B)take into consideration any comments received pursuant to subparagraph (A).(c)Establishment of program(1)In generalThe Secretary (in consultation with the Administrator of the Federal Emergency Management Agency for the purposes described in paragraph (2)) shall establish a competitive grant program to provide grants for resilience projects that strengthen and protect evacuation routes that are essential for providing and supporting mass evacuations caused by emergency events (as defined in section 667.3 of title 23, Code of Federal Regulations (or successor regulations)).(2)ConsultationIn carrying out the program, the Secretary shall consult with the Administrator of the Federal Emergency Management Agency for the purpose of providing technical assistance to the Secretary and to applicants.(d)Eligible resilience projectsThe Secretary shall provide grants under this section to resilience projects—(1)described in subsection (e); and(2)that—(A)ensure the ability of the evacuation route to provide safe passage during a mass evacuation and reduce the risk of damage to evacuation routes as a result of future emergency events (as defined in section 667.3 of title 23, Code of Federal Regulations (or successor regulations)), including—(i)restoring or replacing existing mass evacuation routes that are classified as being in poor condition or do not meet current geometric standards;(ii)protecting, elevating, or relocating assets that are located in a base floodplain;(iii)protecting assets vulnerable to high winds;(iv)installing mitigation measures that prevent the intrusion of floodwaters into transportation systems;(v)strengthening systems that remove rainwater from transportation facilities or services; or(vi)other resilience projects that address identified vulnerabilities;(B)if the Secretary determines that existing evacuation routes are not sufficient to adequately facilitate mass evacuations, expand the capacity of evacuation routes to swiftly and safely accommodate mass evacuations and provide mobility for emergency responders and recovery resources, including installation of—(i)communications and intelligent transportation system equipment and infrastructure;(ii)counterflow measures; or(iii)shoulders;(C)are for the construction of—(i)new or redundant evacuation routes, if the Secretary determines that existing evacuation routes are not sufficient to adequately facilitate mass evacuations, emergency response, or recovery efforts; or(ii)sheltering facilities; or(D)involve planning and acquisition, including—(i)mass evacuation planning and preparation, such as—(I)coordination with Federal agencies and departments, agencies and departments within the State, first responders, and other States;(II)identification of evacuation routes;(III)evacuation route education and awareness campaigns;(IV)traffic analysis and monitoring; or(V)data sharing;(ii)acquisition of evacuation route and traffic incident management equipment and vehicles;(iii)evacuation route risk assessment;(iv)development of enhanced mass evacuation response capabilities;(v)evacuation route signage; or(vi)equipment for pedestrian movement.(e)Eligible projectsThe Secretary may make a grant under this section only for a project that is—(1)an evacuation route;(2)a project eligible for assistance under title 23, United States Code;(3)a public transportation facility or service eligible for assistance under chapter 53 of title 49, United States Code;(4)a facility or service for intercity rail passenger transportation (as defined in section 24102 of title 49, United States Code);(5)a port facility, including a facility that—(A)connects a port to other modes of transportation;(B)improves the efficiency of mass evacuations and disaster relief; or(C)aids transportation;(6)a public-use airport (as defined in section 47102 of title 49, United States Code) that is included in the national plan of integrated airport systems developed by the Federal Aviation Administration under section 47103 of title 49, United States Code; or(7)a route owned, operated, or maintained by the Corps of Engineers.(f)Eligible entitiesThe Secretary may award a grant under this section to any of the following:(1)A State.(2)A metropolitan planning organization that serves an urbanized area (as defined by the Bureau of the Census) with a population of more than 200,000 individuals.(3)A unit of local government.(4)A political subdivision of a State or local government.(5)A special purpose district or public authority with a transportation function, including a port authority.(6)A Federal land management agency that applies jointly with a State or group of States.(7)A Tribal government or a consortium of Tribal governments.(8)A multistate or multijurisdictional group of entities described in paragraphs (1) through (7).(g)ApplicationsTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines to be necessary.(h)CriteriaIn selecting resilience projects to receive grants under the program, the Secretary shall consider—(1)the cost of the project compared to the risk of recurring damage and the cost of future repairs, taking into account current and future emergency events (as defined in section 667.3 of title 23, Code of Federal Regulations (or successor regulations)) and extreme events, to the maximum extent practicable;(2)the extent to which the project reduces the financial risk to the Federal Government; and(3)such other criteria as the Secretary determines to be appropriate.(i)Administration of projectsA project that receives a grant under this section—(1)may be transferred within the Department of Transportation; and(2)shall be administered in accordance with—(A)title 23 and title 49, United States Code, as applicable;(B)title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.);(C)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(D)the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.).(j)Federal cost share(1)In generalThe Federal share of the cost of a project carried out under the program shall not exceed 80 percent of the total project cost.(2)Non-Federal shareThe eligible entity may use funds provided from other Federal sources to meet the non-Federal cost share requirement for a project under the program.(k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section for each fiscal year $1,000,000,000, to remain available until expended.